Exhibit 10.1

TRANSITION AGREEMENT

AND GENERAL RELEASE

THIS AGREEMENT, made and entered into on this 9th day of January, 2007, by and
between Radian Group Inc. a Delaware corporation (hereinafter “Radian” or the
“Company”), and Roy Kasmar (“Executive”), reads as follows:

I. BACKGROUND

A. The Company currently employs Executive. The Company and Executive have
mutually agreed to terminate Executive’s employment effective March 1, 2008 (the
“Termination Date”). The Company and Executive agree that this Agreement shall
constitute the “Notice” required by the Retention Agreement, as defined below,
and between the date of this Agreement and the Termination Date, Executive shall
continue as an employee of the Company as set forth below.

B. In appreciation for Executive’s dedicated and successful service to the
Company and in exchange for all of Executive’s undertakings in this Agreement,
the Company and Executive wish to enter into an agreement to (i) provide
releases by Executive of the Company as to any claims that might be asserted by
the Executive, as further described herein, and (ii) assuming that Executive
complies with, executes, and does not revoke this Agreement and the Second
Release, as defined below, provide Executive with the benefits and entitlements
as provided herein.

II. SUBSTANTIVE PROVISIONS

In consideration of the mutual promises contained in this Agreement, the Company
and Executive, intending to be legally bound, agree as follows:

1. Executive and the Company agree that, except as specifically provided below,
the Retention Agreement previously entered into by Executive and the Company
dated February 14, 2005 (the “Retention Agreement”) was fully satisfied as of
December 31, 2006 and all benefits and payments were made or will be made as
promptly as possible. Executive and the Company also agree that the change in
control agreement between Executive and the Company dated March 12. 1999 (the
“CIC Agreement”) will terminate and be of no further force or effect on July 1,
2007. In the event (a) a “Change of Control” occurs, within the meaning of the
CIC Agreement, before July 1, 2007, and (b) Executive’s “Termination following a
Change of Control” occurs, within the meaning of the CIC Agreement, on or before
March 1, 2008, then Executive shall receive all Benefits upon a Change of
Control and Other Payments, as described in Paragraphs 3 and 4 of the CIC
Agreement, provided that for the purpose of calculating the cash payment in
Paragraph 3(b)(ii) of the CIC Agreement, Executive’s “current target bonus
eligibility” shall be $682,500. Amounts received by Executive pursuant to this
Agreement shall be an offset against any amounts payable under the CIC
Agreement, provided that Executive receives the greater of the total amount due
either under this Agreement or under the CIC Agreement.



--------------------------------------------------------------------------------

2. Executive shall continue as an employee of the Company until the Termination
Date; provided, however, that Executive may choose to resign at any time after
December 31, 2007 (the date of resignation then becoming the “Termination
Date”), in which case his severance pay, as described in subsection (k) below,
shall commence on the date of resignation and continue for the next 120 days
only and all other provisions of this Agreement shall be adjusted accordingly.

(a) Until March 31, 2007, Executive’s principal function shall be to transition
the Company’s international mortgage group to his successor.

(b) On April 1, 2007, Executive shall relinquish the title of President, Radian
Group, and except as provided below shall no longer serve as an executive
officer of the Company or an officer or director of any subsidiaries, and shall
perform those reasonable duties, consistent with his knowledge and experience
with the Company, requested of him by the Company’s Chief Executive Officer (the
“CEO”), including supporting the new head of international mortgage services,
serving as an advisor to the CEO, working on the Company’s re-engineering
project, continuing as a board member of Radian Europe Limited and of Radian
Australia and as a member of the Company’s Executive Risk Committee, among other
things, until the Termination Date.

(c) For the full period of this Agreement through the Termination Date,
Executive shall receive his current base salary, at the monthly rate (prior to
any deductions) in effect for Executive on the date of this Agreement,

(d) Executive shall receive his 2006 bonus and long-term incentive payout in
cash at 100% of target at such time as such payments are received by, or shares
are issued to (but, in any event, no later than May 31, 2007), other Company
executives;

(e) Executive’s principal business location, beginning on January 1, 2007
through the Termination Date, shall be in Florida. Executive shall not be
required to travel more than 5 days per calendar month in performing his duties
pursuant to this Agreement.

(f) Through the Termination Date, Executive shall continue to be subject to, and
eligible for, all of the Company’s regular benefits and perquisites, policies
and programs for executives generally.

(g) As soon as practicable after the Termination Date, Executive shall receive
conversion rights under those welfare benefit plans of the Company in which he
participated and which provide for such rights and be entitled to COBRA health
care continuation coverage under section 4980B of the Internal Revenue Code of
1986, as amended (the “Internal Revenue Code”). All other employee and executive
benefits not so converted shall cease on the Termination Date.

(h) As soon as practicable after the Termination Date, Executive shall be paid
for all unused personal and vacation time.

 

2



--------------------------------------------------------------------------------

(i) Executive shall continue to be reimbursed for customary and reasonable
business expenses in accordance with the Company’s policy for executives
generally.

(j) Through the Termination Date, Executive shall continue to vest in all equity
grants made to him prior to the date of this Agreement but shall not be eligible
for additional such grants after December 31, 2006 except with respect to the
2006 long term incentive payout referred to in Section 2(d).

(k) Assuming the execution and non-revocation of the Second Release, for the
period from the Termination Date through June 30, 2008, Executive shall receive
severance pay equal to the amount of his current base salary, at the monthly
rate (prior to any deductions) in effect on the date of this Agreement and his
COBRA health care continuation coverage period under section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”), shall commence upon the
Termination Date but Executive shall also receive, as severance pay, an
additional payment equal to the cost of such coverage through June 30, 2008.

Except to the extent provided in Section 6(a) below, all payments and benefits
due in accordance with the terms of this Section 2 shall be made to Executive
(or his estate) regardless of whether he dies or becomes disabled following the
date of this Agreement and prior to payment being made. In addition to the
foregoing, and not conditioned on the execution of this Agreement, Executive
shall receive all benefits due under any employee benefit plans or programs
under which Executive participated and under which Executive has accrued and
become or may become entitled to benefits, other than under any Company
separation or severance plan or programs, in accordance with the terms of the
applicable plan or program and applicable law. Notwithstanding anything in this
Agreement to the contrary, no payments shall be made prior to the time permitted
under section 409A of the Code.

3. Executive agrees and acknowledges that the Company, on a timely basis, has
paid, or agreed to pay, to Executive all other amounts due and owing based on
his prior services and that the Company has no obligation, contractual or
otherwise to Executive, except as provided herein, nor does it have any
obligation to hire, rehire or re-employ Executive after the Termination Date.
Executive acknowledges that the Company is not required to enter into this
Agreement and that the provisions of this Agreement will provide Executive with
payments and benefits that are in excess of that to which Executive otherwise
would have been entitled under the Retention Agreement.

4.(a) Until the Termination Date, Executive shall have no other employment or
consulting relationships. Thereafter, Executive agrees and acknowledges that by
reason of his employment by and service to the Company, he has had access to
confidential information of the Company, and, therefore, Executive hereby
reaffirms his obligations under, and agrees that he shall continue to be subject
to, the terms of Section 5 of the Retention Agreement notwithstanding the
termination of the Retention Agreement. In addition, while receiving any form of
payment under this Agreement after the Termination Date, Executive hereby agrees
that (i) he will not, without the Company’s express written consent, engage
(directly or indirectly) in any employment or business activity whose primary
business involves or is related to (directly or indirectly) providing mortgage
insurance or financial guaranty to

 

3



--------------------------------------------------------------------------------

financial institutions located throughout the United States of America and the
World, and (ii) he will not , either directly or through others, solicit, divert
or appropriate, or attempt to solicit, divert or appropriate any customer or
actively sought prospective customer of the Company for the purpose of providing
such customer or actively sought prospective customer with services or products
competitive with those offered by the Company on the Termination Date.

(b) For the purposes of this Section 4, Section 5, Section 6, and Section 7, the
term “Company” shall be deemed to include Radian and the subsidiaries and
affiliates of Radian, but nothing herein shall be seemed to expand Executive’s
obligations under Section 4 above.

5.(a) Executive acknowledges and agrees that the restrictions contained in
Section 4 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that irreparable injury will be suffered by the Company should Executive
breach the provisions of that Section. Executive represents and acknowledges
that (i) Executive has been advised by the Company to consult Executive’s own
legal counsel in respect of this Agreement, and (ii) that Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with Executive’s counsel.

(b) Executive further acknowledges and agrees that a breach of the restrictions
in Section 4 cannot be adequately compensated by monetary damages. Executive
agrees that the Company shall be entitled to (i) preliminary and permanent
injunctive relief, without the necessity of proving actual damages; and (ii) an
equitable accounting of all earnings, profits and other benefits arising from
any violation of Section 4, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled. In the event
that the provisions of Section 4 should ever be adjudicated to exceed the
limitations permitted by applicable law in any jurisdiction, it is the intention
of the parties that the provision shall be amended to the extent of the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.

(c) If Executive breaches his obligations under Section 4, he agrees that suit
may be brought, and that he consents to personal jurisdiction, in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Philadelphia, Pennsylvania, consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and waives any objection which he may have to the laying of venue of
any such suit, action or proceeding in any such court. Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.

6.(a) For and in consideration of the benefits to be paid pursuant to this
Agreement, and intending to be legally bound, Executive does hereby REMISE,
RELEASE, AND FOREVER DISCHARGE the Company and each of its past or present
subsidiaries and

 

4



--------------------------------------------------------------------------------

affiliates, its and their past or present officers, directors, stockholders,
employees and agents, their respective successors and assigns, heirs, executors
and administrators, the pension and employee benefit plans of the Company, or of
its past or present subsidiaries or affiliates, and the past or present
trustees, administrators, agents, or employees of the pension and employee
benefit plans (hereinafter collectively included within the term the “Company”),
acting in any capacity whatsoever, of and from any and all manner of actions and
causes of actions, suits, debts, claims and demands whatsoever in law or in
equity, which Executive ever had, now has, or hereafter may have, or which
Executive’s heirs, executors or administrators hereafter may have, by reason of
any matter, cause or thing whatsoever from the beginning of Executive’s
employment with the Company to the date of this Agreement and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to Executive’s employment relationship and the termination
of Executive’s employment relationship with the Company, including but not
limited to, any claims which have been asserted, could have been asserted, or
could be asserted now or in the future under any federal, state or local laws,
including any claims under the Pennsylvania Human Relations Act, 43 PA. C.S.A.
§§ 951 et seq., as amended, the Rehabilitation Act of 1973, 29 USC §§ 701 et
seq., as amended, Title VII of the Civil Rights Act of 1964, 42 USC §§ 2000e et
seq., as amended, the Civil Rights Act of 1991, 2 USC §§ 60 et seq., as
applicable, the Age Discrimination in Employment Act of 1967, 29 USC §§ 621 et
seq., as amended ( “ADEA”), the Americans with Disabilities Act, 29 USC §§ 706
et seq., and the Employee Retirement Income Security Act of 1974, 29 USC §§ 301
et seq., as amended, any contracts between the Company and Executive and any
common law claims now or hereafter recognized and all claims for counsel fees
and costs. As further consideration for the obligations of the Company to
Executive under Sections 2(j) (as to grants vesting in February 2008 only) and
(k) above only (which obligations shall be null and void if he does not do so),
Executive also agrees to execute an additional release to the Company, as set
forth in Appendix A, as of the Termination Date (the “Second Release”), and
Executive agrees that the Second Release shall be executed within twenty-one
(21) days after the Termination Date.

(b) Notwithstanding anything in this Agreement, including, without limitation,
subparagraph (a) hereof, to the contrary, Executive does not waive any
entitlements under the terms of this Agreement, under any other plans or
programs of the Company in which Executive participated and under which
Executive has accrued and become or may become entitled to benefits (other than
under any Company separation or severance plan or programs) or under the bylaws
of the Company and any insurance policies purchased by the Company that provide
for indemnification for his actions while an officer or employee of the Company
or any of its affiliates.

(c) Executive expressly waives all rights afforded by any statute that expressly
limits the effect of a release with respect to unknown claims. Executive
acknowledges the significance of this release of unknown claims and the waiver
of statutory protection against a release of unknown claims which provides that
a general release does not extend to claims that the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by it must have materially affected its settlement with the debtor.

 

5



--------------------------------------------------------------------------------

7.(a) Executive also agrees that for a period of one year following the
Termination Date, Executive will provide, and that at all times after the date
hereof the Company may similarly provide, a copy of Section 4 to any business or
enterprise (i) which Executive may directly or indirectly own, manage, operate,
finance, join, control or of which he may participate in the ownership,
management, operation, financing, or control, or (ii) with which Executive may
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise, or in connection with which Executive
may use or permit to be used Executive’s name.

(b) The Company and Executive agree not to disparage the name, business
reputation or business practices of the other, or of the Company’s officers,
employees and directors or agents.

8. Nothing in this Agreement shall prohibit or restrict Executive from
(a) making any disclosure of information required by law, (b) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resource officers, or (c) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

9. The parties agree and acknowledge that the agreements by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Company, are not and shall not be construed to be
an admission of any violation of any federal, state or local statute or
regulation, or of any duty owned by the Company to Executive.

10. Executive hereby certifies that he has read the terms of this Agreement,
including the release set forth in Section 6, that he has had the opportunity to
discuss it with his attorney, and that he understands its terms and effects.
Executive acknowledges, further, that he is executing this Agreement of his own
volition with a full understanding of its terms and effects and with the
intention of releasing all claims recited herein in exchange for the
consideration described above, which he acknowledges is adequate and
satisfactory to him. None of the parties named in Section 6, nor their agents,
representatives, or attorneys have made any representations to Executive
concerning the terms or effects of this Agreement other than those contained
herein.

11. Executive hereby acknowledges that he has had the right to consider this
Agreement for a period of 21 days prior to execution. Executive also understands
that he has the right to revoke this Agreement, and the release set forth in
Section 6, for a period of seven days following execution by giving written
notice to the Company at 1601 Market Street, 12th Floor, Philadelphia, PA 19103,
Attention: Executive Vice President and General Counsel, in which event the
provisions of this Agreement shall be null and void (except as provided in
Section 12 below), and the parties shall have the rights, duties, obligations
and remedies afforded by applicable law.

 

6



--------------------------------------------------------------------------------

12. Executive acknowledges and agrees that if he revokes this Agreement and the
release set forth in Section 6, (i) Executive’s employment with the Company will
terminate as of June 30, 2007, (ii) Executive will not receive any additional
payments under this Agreement, (iii) Executive will receive only any amounts due
for services performed through that date, and (iv) Executive will continue to be
subject to the requirements of Section 5 of the Retention Agreement as described
therein. Executive and the Company acknowledge and agree that this Agreement
satisfies the 180-day advance notice requirement for termination of employment
under the Retention Agreement.

13. This Agreement may be assigned to any subsidiary, affiliate or successor of
the Company and shall inure to the benefit of and be binding upon the Company
and Executive and the successors and assigns of each; provided, however, that
any assignment by the Company shall not relieve it of its obligation to ensure
the satisfaction of its obligations to Executive as required by Section 2.
Executive may not assign any of his personal undertakings hereunder.

14. This Agreement supersedes all prior agreements, including the Retention
Agreement and the CIC Agreement, to the extent stated in Section 1, previously
entered into by Executive and the Company, or as otherwise specifically set
forth in this Agreement, and sets forth the entire understanding among the
parties hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved and
executed by Executive and a member of the Board on behalf of the Company.

15. In no event shall Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to Executive under
any of the provisions of this Agreement and such amounts shall not be reduced,
regardless of whether Executive obtains other employment.

16. This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Radian Group Inc.    By:  

/s/ Robert E. Croner

     Executive Vice President, Human Resources   

/s/ Teresa A. Bryce

  

/s/ Roy Kasmar

Witness    Executive

 

7



--------------------------------------------------------------------------------

APPENDIX B

SECOND RELEASE TO THE COMPANY

In further consideration of compensation and benefits provided to Roy Kasmar
(“Executive”) pursuant to Sections 2(j) (as to grants vesting in February 2008
only) and 2(k) of the Agreement between Executive and the Company entered into
as of January     , 2007 (the “Agreement”), Executive hereby executes this
Second Release To The Company (herein the “Second Release”) and does hereby
REMISE, RELEASE, AND FOREVER DISCHARGE the Company and each of its past or
present subsidiaries and affiliates, its and their past or present officers,
directors, stockholders, employees and agents, their respective successors and
assigns, heirs, executors and administrators, the pension and employee benefit
plans of the Company, or of its past or present subsidiaries or affiliates, and
the past or present trustees, administrators, agents, or employees of the
pension and employee benefit plans (hereinafter collectively included within the
term the “Company”), acting in any capacity whatsoever, of and from any and all
manner of actions and causes of actions, suits, debts, claims and demands
whatsoever in law or in equity, which Executive ever had, now has, or hereafter
may have, or which Executive’s heirs, executors or administrators hereafter may
have, by reason of any matter, cause or thing whatsoever from the beginning of
Executive’s employment with the Company to the date of this Second Release and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Executive’s employment relationship and
the termination of Executive’s employment relationship with the Company,
including but not limited to, any claims which have been asserted, could have
been asserted, or could be asserted now or in the future under any federal,
state or local laws, including any claims under the Pennsylvania Human Relations
Act, 43 PA. C.S.A. §§ 951 et seq., as amended, the Rehabilitation Act of 1973,
29 USC §§ 701 et seq., as amended, Title VII of the Civil Rights Act of 1964, 42
USC §§ 2000e et seq., as amended, the Civil Rights Act of 1991, 2 USC §§ 60 et
seq., as applicable, the Age Discrimination in Employment Act of 1967, 29 USC §§
621 et seq., as amended ( “ADEA”), the Americans with Disabilities Act, 29 USC
§§ 706 et seq., and the Employee Retirement Income Security Act of 1974, 29 USC
§§ 301 et seq., as amended, any contracts between the Company and Executive and
any common law claims now or hereafter recognized and all claims for counsel
fees and costs.

Notwithstanding anything in this Agreement to the contrary, Executive does not
waive any entitlements under the terms of this Agreement or under any other
plans or programs of the Company in which Executive participated and under which
Executive has accrued and become or may become entitled to benefits (other that
under any Company separation or severance plan or programs).

Executive shall have twenty-one (21) days to execute this Second Release
following his Termination Date, and the provisions of Sections 5(a), 10, 11 and
12, as set forth in the Agreement, are hereby incorporated herein.

I hereby execute this Second Release as of                     , 2008.

 

 

Roy Kasmar

 

Witness

 

8